

117 HR 3847 IH: Securing America’s Land from Foreign Interference Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3847IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Roy (for himself, Mr. Gooden of Texas, Mr. Buck, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President to take such actions as may be necessary to prohibit the purchase of public or private real estate located in the United States by members of the Chinese Communist Party.1.Short titleThis Act may be cited as the Securing America’s Land from Foreign Interference Act. 2.Prohibition on purchase of public or private real estate located in the United States by members of the Chinese Communist Party(a)In generalNotwithstanding any other provision of law, the President shall take such actions as may be necessary to prohibit the purchase of public or private real estate located in the United States by members of the Chinese Communist Party.(b)United States definedThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.